     Case 2:05-cr-00297-CJB-DEK Document 371 Filed 04/23/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


   UNITED STATES                                      CRIMINAL ACTION

   VERSUS                                             No.: 05-297

   CHRIS WALKER, JOHNNIE                              SECTION: “J”
   SIMS



                             ORDER & REASONS

      Before the Court are Defendant Chris Walker’s Motion to Reduce Sentence

(Rec. Doc. 350) and Defendant Johnnie Sims’s Motion to Reduce Sentence (Rec.

Doc. 352). Both Defendants seek to have their sentences reduced under the First

Step Act of 2018. The Government opposes both motions (Rec. Doc. 366). Having

considered the motions and memoranda, the record, and the applicable law, the Court

finds that the motions should be DENIED.

                 FACTS AND PROCEDURAL BACKGROUND

      Walker was arrested in 2005 for two drug distribution charges and being a

felon in possession of a firearm. While in custody, Walker made several phone calls

to Sims about wanting to kill DEA Special Agent Chad Scott, and they discussed

hiring a hitman for the murder. DEA agents learned about the plot and introduced

an undercover agent posing as a hitman to Walker and Sims. Sims met with the agent

and gave him $1,000 as a down payment to murder Agent Scott. Sims was then

arrested.
     Case 2:05-cr-00297-CJB-DEK Document 371 Filed 04/23/20 Page 2 of 5



      Walker and Sims were charged by superseding indictment with conspiracy to

distribute at least 50 grams of cocaine base (“crack”), at least 500 grams of cocaine

hydrochloride, and a quantity of marijuana (“Count 1”) and conspiracy to murder a

federal agent (“Count 4”). Walker was also charged with possession with intent to

distribute at least 50 grams of crack and at least 500 grams of cocaine (“Count 2”)

and being a felon in possession of a firearm (“Count 3”). Sims was also charged with

being a felon in possession of a firearm (“Count 5”) and possession of a firearm in

furtherance of a drug trafficking crime and a crime of violence (“Count 6”). A second

superseding indictment added a charge against Walker of solicitation to murder a

federal witness (“Count 7”).

      Sims pleaded guilty pursuant to a plea agreement to all four counts against

him. The Government noticed one prior felony drug conviction, which subjected him

to a mandatory sentence of 20 years for Count 1. His offense level was 32 for Counts

1 and 5 and 43 for Count 4; accordingly, his combined offense level was 43. After a

reduction for acceptance of responsibility, his total offense level was 40. With a

criminal history category of VI, his guidelines range was 360 months to life

imprisonment. Additionally, his guidelines range for Count 6 was 60 months, to be

imposed consecutively with the rest of his sentence. Sims was sentenced to 360

months of imprisonment for Counts 1 and 4; 120 months on Count 5; and a

consecutive term of 60 months for Count 6, for a total term of 420 months.

      Walker pleaded guilty without a plea agreement to the five counts against him.

The Government noticed two of his prior felony drug convictions, which subjected him




                                          2
       Case 2:05-cr-00297-CJB-DEK Document 371 Filed 04/23/20 Page 3 of 5



to a mandatory life sentence for Counts 1 and 2. See 21 U.S.C. § 841(b)(1)(A) (2006).

His offense level was 36 for Counts 1, 2, and 3; 45 for Count 4; and 33 for Count 7.

Accordingly, his combined offense level was 45, and after the reduction for acceptance

of responsibility, his total offense level was 42. With a criminal history category of VI,

his guidelines range was 360 months to life imprisonment but was restricted to a

minimum of life because of the mandatory minimum for Counts 1 and 2. Walker was

sentenced to concurrent terms of life imprisonment on Counts 1, 2, and 4; 120 months

for Count 3; and 240 months for Count 7.

       Their convictions and sentences were affirmed on appeal. United States v.

Sims, 340 F. App’x 959 (5th Cir. 2009) (per curiam); United States v. Walker, 294 F.

App’x 121 (5th Cir. 2008) (per curiam). In 2019, Walker and Sims moved to reduce

their sentences under the First Step Act. Pursuant to the Court’s General Order, their

motions were referred to the 1stSA Committee, which determined that both Walker

and Sims were eligible for a sentence reduction under Section 404 of the First Step

Act.

                                 LEGAL STANDARD

       Under the First Step Act, the Court has discretion to reduce a sentence

previously imposed as if sections 2 and 3 of the Fair Sentencing Act were in effect at

the time the offense was committed. United States v. Hegwood, 934 F.3d 414, 418 (5th

Cir. 2019). The Court determines a new sentence “by placing itself in the time frame

of the original sentencing, altering the relevant legal landscape only by the changes

mandated by the 2010 Fair Sentencing Act.” Id. The Court may consider the 18 U.S.C.




                                            3
      Case 2:05-cr-00297-CJB-DEK Document 371 Filed 04/23/20 Page 4 of 5



§ 3553(a) sentencing factors and the defendant’s post-sentencing conduct in

determining whether to exercise its discretion. See United States v. Jackson, 945 F.3d

315, 322 nn. 7-8 (5th Cir. 2019).

                                         DISCUSSION

       Walker contends he is eligible for a sentence reduction because he is no longer

subject to a mandatory life sentence for Counts 1 and 2. He further contends that a

reduction is warranted due to his post-sentencing conduct and his age, in light of data

from the U.S. Sentencing Commission showing he is less likely to recidivate.

       Similarly, Sims contends he is eligible for a sentence reduction because the

mandatory minimum sentence for Count 1 was reduced from 20 to 10 years. He

asserts a reduction is warranted considering his history of substance abuse and

mental health disorders as well as his “extraordinary post-conviction conduct.” Sims

further contends that, under the First Step Act, his prior felony drug conviction is no

longer “billable” because it was a possession offense and therefore does not qualify as

a “serious drug offense,”1 such that the enhanced penalty under § 841(b) would not

apply to him if he were convicted of the offense today. While he does not contend that

he is only subject to a 5-year mandatory minimum (rather than 10 years), he argues

that this change in the law provides further support for a downward variance for him.

       However, the Court concludes that a reduction is not warranted for either

Walker or Sims. While both have reduced mandatory minimum sentences and thus


1 The First Step Act defines “serious drug offense” as “an offense under State law, involving
manufacturing, distributing, or possessing with intent to manufacture or distribute, a controlled
substance . . . for which a maximum term of imprisonment of ten years or more is prescribed by law.”
18 U.S.C. § 924(e)(2)(A)(ii).


                                                 4
         Case 2:05-cr-00297-CJB-DEK Document 371 Filed 04/23/20 Page 5 of 5



are eligible for a reduction, Sims did not receive a mandatory minimum sentence at

his original sentencing. Rather, the Court specifically imposed a sentence 10 years

above the mandatory minimum to account for his participation in the conspiracy to

murder a federal agent. His sentence was at the bottom of his guidelines range, which

remains unchanged.

          As to Walker, although his guidelines range was restricted to life due to the

§ 851 enhancement, the Court made clear that it “would impose a life sentence under

the circumstances of this case” even if his guidelines range were lower: “I would give

you the maximum possible sentence considering all of the facts and circumstances

here.”2

          Considering the nature and circumstances of the offense and the need for the

sentence imposed to reflect the seriousness of the offense, to promote respect for the

law, and to provide just punishment for the offense, see § 3553(a)(1)–(2)(A), the Court

declines to exercise its discretion to reduce either sentence.

                                     CONCLUSION

          Accordingly,

          IT IS HEREBY ORDERED that the Motions are DENIED.

          New Orleans, Louisiana, this 23rd day of April, 2020.




                                          CARL J. BARBIER
                                          UNITED STATES DISTRICT JUDGE



2   (Rec. Doc. 234, at 21-22).


                                            5
